United States Court of Appeals
                           For the Eighth Circuit
                      ___________________________

                              No. 22-1394
                      ___________________________

                           United States of America

                      lllllllllllllllllllllPlaintiff - Appellee

                                         v.

                            Alec Respects Nothing

                     lllllllllllllllllllllDefendant - Appellant
                                     ____________

                   Appeal from United States District Court
                  for the District of South Dakota - Western
                                 ____________

                        Submitted: September 6, 2022
                         Filed: September 12, 2022
                               [Unpublished]
                               ____________

Before SHEPHERD, MELLOY, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

     Alec Respects Nothing received a 144-month prison sentence after a jury
found him guilty of conspiracy to distribute methamphetamine. 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), 846. An Anders brief suggests that the district court 1
deprived him of a speedy trial. 18 U.S.C. § 3161; see Anders v. California, 386 U.S.
738 (1967). A pro se supplemental brief raises several other issues.

      We conclude that there has been no violation of the Speedy Trial Act. See 18
U.S.C. § 3161(h); see also United States v. Aldaco, 477 F.3d 1008, 1017–18 (8th
Cir. 2007) (holding that there was no Speedy Trial Act problem because of
“excludable” days). Nor has there been a violation of his speedy-trial rights under
the Sixth Amendment. See U.S. Const. amend. VI; United States v. Shepard, 462
F.3d 847, 864–65 (8th Cir. 2006).

       His other arguments fare no better. The district court did not abuse its
discretion in denying his motion to sever, see United States v. Clay, 579 F.3d 919,
927 (8th Cir. 2009), and nothing in the record shows that the government
vindictively sought a higher sentence because he opted for trial, see Corbitt v. New
Jersey, 439 U.S. 212, 223–24 (1978).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable Karen E. Schreier, United States District Judge for the
District of South Dakota.
                                        -2-